Mikoll, J.
Petitioners’ positions are teaching positions within the meaning of the Civil Service Law. This court has previously held that respondents could not reclassify petitioners’ teaching positions to those of developmental specialists unless this was done on a voluntary basis (see, Matter of Public Employees Fedn. v Division of Classification & Compensation, 86 AD2d 679, 680).
Since these positions involve teaching, Civil Service Law § 136 (2) “mandates a 10-month work year for State teachers as defined by subdivision 1 thereof” (id.). The 10-month work year pursuant to Civil. Service Law § 136 is reflective of a declared legislative policy which provides that: “It is hereby declared to be the policy of the state of New York that teachers employed in the various departments and institutions of this state should be of the highest possible caliber and competence, and accordingly, that such teachers should share in the same opportunities now made available to teachers in the public schools of this state with respect to the calendar of their work-year. In order that such teachers may appropriately utilize the summer months for further academic training in furtherance of their professional careers, it is declared to be the policy of this state to provide by law and appropriate rule to carry out the intent of such law, that teachers employed by the state of New York shall work, as far as practicable, a calendar year similar to the public school calendar year of the public school teachers” (L 1965, ch 454, § 1 [emphasis supplied]).
Any consent to reclassification of such a position must be given by petitioners so as to conform to Civil Service Law § 136 (2). While respondents have some discretion in determining whether to abolish positions within the Civil Service system, *520such reclassification cannot be arbitrary and. capricious (see, Matter of Saur v Director of Creedmoor Psychiatric Center, 41 NY2d 1023, 1024).
Respondents’ contention that its layoff of teachers rather than developmental specialists with less seniority is part and parcel of its entitlement to determine its needs and was made in good faith in order to maximize use of available resources is unpersuasive. Both series of job titles are essentially similar except for the 10-month versus 12-month work period. Therefore, respondents’ layoff plan is in violation of the legislative policy considerations underlying Civil Service Law § 136. It is patently coercive in its intention and effect as to those teachers who refused reclassification and violates the voluntariness concept referred to by this court in our prior determination (see, Matter of Public Employees Fedn. v Division of Classification & Compensation, supra, pp 679-680). Additionally, respondents’ actions are also in violation of the protection afforded teachers under Civil Service Law § 80 (1).
The order of Special Term should be affirmed.